The plaintiff brought this action against the defendant, the executor of his deceased wife, to recover certain sums of money which it was alleged were due to him from the estate. One element of the cause of action was a claim of over two thousand dollars which it was alleged the plaintiff expended for the benefit of his wife's estate. But before the final submission of the case this claim was withdrawn and no further reference need be made to it.
The plaintiff also alleged that his wife at the time of her death was indebted to him upon two promissory notes, both payable on demand, one for $4,000 bearing date November 30th, 1892, and one for $5,000 bearing date July 5th, 1894. The controversy in its present form relates wholly to these two notes. The defendant in his answer denied the execution and delivery of these instruments and their existence as legal obligations against his testatrix, and alleged further that if she ever signed them at all, her signature was obtained by fraud, duress or compulsion, and that they were wholly without consideration.
These issues of fact were submitted to the jury and the verdict was in favor of the defendant. The judgment entered thereon has been unanimously affirmed at the Appellate Division. *Page 94 
The issues in the case were, therefore, issues of fact, and the unanimous affirmance below concludes this court with respect to the merits of the case. At the close of the trial the learned counsel for the plaintiff requested the court to rule as matter of law that there was no evidence of fraud or duress in procuring the notes. The court refused to make this ruling and plaintiff excepted. Subsequently in the course of the charge the learned trial judge submitted the questions of fraud and duress to the jury, and instructed them that it was their province to determine from the evidence whether these defenses had been established or not, and that if they found that the notes were infected with fraud or duress in their execution and delivery, the verdict must be for the defendant.
It is urged now in behalf of the plaintiff that there was in fact no proof in the case of either fraud or duress, and, consequently, that the learned trial judge committed an error in submitting these questions to the jury. The exception to this ruling and to the charge raises only the single question whether there was evidence in the case for the consideration of the jury on these two questions of fact. The learned trial judge held that there was such evidence, and his decision, as we have seen, has been unanimously affirmed at the Appellate Division. It is very plain that after a judgment in the case has been unanimously affirmed by the Appellate Division, exceptions of this character are not available in this court. The mandate of the Constitution and of the statute is, that "No unanimous decision of the Appellate Division of the Supreme Court that there is evidence supporting or tending to sustain a finding of fact or a verdict not directed by the court, shall be reviewed by the Court of Appeals." (Const. art. 6, § 9; Code Civil Procedure, § 191.) This provision was not aimed at the review of questions of fact in this court, since that has been provided for in another clause of the section which limits the jurisdiction to questions of law. It simply forbids this court from reviewing a single question of law, and that is whether there is any evidence supporting or tending to sustain a finding or a verdict on a question of fact. That is now and *Page 95 
always has been a question of law. When the trial judge was asked to rule that there was no evidence to submit to the jury, he was asked to determine a question of law, and that question retains its character as one of law in every stage of the litigation. But the Constitution and the statute provide that the question shall be deemed to be finally determined by the unanimous decision of the Appellate Division. It is not reviewable in this court whatever may be the form of the exception, whether to a ruling submitting the case to the jury, refusing a nonsuit, or to a charge that there is or is not evidence, as the case may be, to warrant a finding or verdict on the disputed questions of fact.
The exceptions in this case already referred to were directed to that question alone. It is obvious that this court cannot determine whether these exceptions were well taken or not, without an examination of all the evidence in the case in order to determine whether it was of such a character as required a submission to the jury, or warranted a verdict that the defense of fraud and duress were established. But that is the very question which the Constitution and the statute have forbidden us to review. The plain purpose of that provision of the Constitution was to make the judgment of the court below, when unanimous, final and conclusive on that question. This purpose would be evaded just as plainly were we to assume to review an exception to the charge or to a ruling at the trial directed to that point, as it would be if the question had been raised on a motion for a nonsuit. If the rule were otherwise it would follow that in every case where a party at the trial requested a ruling, or a charge, or excepted to the submission of a question of fact to the jury, we would have power to review the very question which the Constitution declares that we shall not review.
When this court is prohibited, as it has been, from reviewing a specified question of law, it must necessarily follow that any exception taken at the trial directed to that particular question alone, cannot be reviewed and is not available here. *Page 96 
(Szuchy v. Hillside Coal  Iron Co., 150 N.Y. 220; Marden
v. Dorthy, 160 N.Y. 39.)
The other exceptions in the case have been examined, and as they do not disclose any sufficient reason for interference with the judgment, it must, therefore, be affirmed, with costs.
All concur.
Judgment affirmed.